          Case 3:21-cv-00055-LPL Document 5 Filed 05/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SHAWN ADRIAN WALKER,                       )
                                            )        Civil Action No. 21 – 55J
                         Petitioner,        )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 COMMONWEALTH OF DAUPHIN                    )
 COUNTY and THE ATTORNEY                    )
 GENERAL OF THE STATE OF                    )
 PENNSYLVANIA,                              )

                         Respondents,

                                   MEMORANDUM ORDER

       Petitioner Shawn Adrian Walker (“Petitioner”) is a state prisoner who is currently

incarcerated at the State Correctional Institution at Somerset (“SCI-Somerset”) located in

Somerset, Pennsylvania. He has filed with this Court a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254, which challenges his judgment of sentence imposed by the Court

of Common Pleas of Dauphin County at Case No. CP-22-CR-0004951-2015. SCI-Somerset is

located within the territorial boundaries of the Western District of Pennsylvania and Dauphin

County is located within the territorial boundaries of the Middle District of Pennsylvania.

       When a state prisoner files a petition for a writ of habeas corpus in a state like

Pennsylvania, that contains two or more Federal judicial districts,

       the application may be filed in the district court for the district wherein such
       person is in custody or in the district for the district within which the State court
       was held which convicted and sentenced him and each of such district courts shall
       have concurrent jurisdiction to entertain the application. The district court for
       the district wherein such an application is filed in the exercise of its
       discretion and in furtherance of justice may transfer the application to the
       other district court for hearing and determination.
                                                 1
           Case 3:21-cv-00055-LPL Document 5 Filed 05/19/21 Page 2 of 2




28 U.S.C. § 2241(d) (emphasis added).

       While Petitioner’s present place of incarceration is in this district, he is challenging his

underlying state court conviction out of Dauphin County, which lies in the Middle District of

Pennsylvania. This Court finds that the furtherance of justice, as well as the convenience of the

parties, would be better served by transferring this case to the Middle District. This decision is

in accordance with the agreed practice of the U.S. District Courts for the Eastern, Middle, and

Western Districts of Pennsylvania, which is to transfer any habeas petition filed by state

prisoners in their respective districts to the district in which the county where the judgment of

sentence was had is located.

                                 AND NOW, this 19th day of May, 2021;

       IT IS HEREBY ORDERED that this case be transferred to the United States District

Court for the Middle District of Pennsylvania. 1

       AND IT IS FURTHER ORDERED that the Clerk mark this case CLOSED and

TRANSFER forthwith.

                                                              /s/ Lisa P. Lenihan
                                                              Lisa P. Lenihan
                                                              United States Magistrate Judge

Cc:    Shawn Adrian Walker
       MX9017
       SCI Somerset
       1590 Walters Mill Road
       Somerset, PA 15510-0001


1
 The transfer of a case to another federal court is a non-dispositive pre-trial matter as to which a
magistrate judge has authority to rule. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a);
Scheafnocker v. Comm’r, 642 F.3d 428, 433 n.6 (3d Cir. 2011), vacated on other grounds, 2012
WL 1854183 (3d Cir. Apr. 24, 2012).
                                                   2
